Q.»>

FILED

MAR 1 4 2011

C!erk, U.S Dlstnct & 5
c ' _ ankruptey
ourts for the Disfrrct of Colurnbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CAPRICE CAPRICE, §
Plaintiff, §
v_ i civil A¢tion No. 11 5 )535

THE UNITED STATES OF AMERICA, et al., §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of plaintiff s application to proceed in
forma pauperis and pro se complaint. The Court will grant the application and dismiss the
complaint.

Plaintiff brings this action under 18 U.S.C. §§ 241 and 242 against the United States, the
Solicitor General and the United States Supreme Court. Compl. 1111 5, 8-10. lt appears that the
Supreme Court has denied plaintiff’ s petition for a writ of certiorari, id. 11 14, and, therefore, "it is
not inconceivable that the Defendants . . . acted in concert to CRIMINALLY deprive [plaintiff]
of [his] Constitutional, as well as [his] Civil Rights," ia'. 11 16 (emphasis in original). In the
alternative, plaintiff asserts that "the Justices were willfully and wrongfully derelict in their
responsibilities to read the petitions that come before [them]," id. 11 l7, or "that in an unfortunate
concurrence of circumstances, [his] petition must have somehow fallen through the cracks, and
[has] been overlooked," ia’. 11 18. Plaintiff demands an order declaring it "incredible" or
"unbelievable" that the Supreme Court could have denied his petition after having reviewed it, or

inviting the Supreme Court to admit its error in overlooking the petition. He demands

altematively a declaratory judgment that defendants deprived him of his civil rights in violation
ofl8 U.S.C. §§ 241 and 242.

This Court has no authority to determine what action, if any, must be taken by the Justices
of the Supreme Court and the Supreme Court’s administrative officers with respect to plaintiffs
petition. See In re Marin, 956 F.2d 339, 340 (D.C. Cir.) (per curiam), cert. denied, 506 U.S. 844
(1992); see also In re Lewis, No. 99-5015, 1999 WL 150347 (D.C. Cir. Feb. 26, 1999) (per
curiam) ("It is axiomatic that this court may not review orders of the Supreme Court or direct the
Court to take any action."). Nor may this Court "force the Supreme Court - or any other court -
to reconsider its own rulings." Carr v. Mahone, No. H-08-0132, 2008  375501, at *4 (S.D.
Te)i18 U.S.C. §§ 241 and
242. See Abou-Hussein v. Gates, No. 09-5358, 2010 WL 2574084 (Di.C. Cir. June 11, 2010) (per
curiam) ("[A]s the district court correctly detennined, 18 U.S.C. §§ 241 and 1001 are criminal
statutes that do not expressly create a private right of action."); Keyter v. Bush, No. 04-5324,
2005 WL 375623 (D.C. Cir. Feb. 16, 2005) (per curiam) (affirming dismissal of claims "pursuant
to 18 U.S.C. §§ 4, 241 , and 242, because, as criminal statutes, these statutes do not convey a
private right of action"), cert. a’enz`ea', 546 U.S. 875 (2005); Gasaway v. Obama, No. 10-1979,
2010 WL 4793602 (D.D.C. Nov. 18, 2010).

The Court will dismiss this action for failure to state a claim upon which relief can be

granted. An Order consistent with this Memorandum Opinion will be issued separately on this

;l/»